EXHIBIT 10.1


EMPLOYMENT AGREEMENT

        This Employment Agreement (the “Agreement”) is entered into on November
1, 2006, by and between Apria Healthcare Group Inc. (the “Company”) and Chris A.
Karkenny (the “Executive”), to be effective as of the Commencement Date referred
to below.

I.     EMPLOYMENT.

        The Company hereby agrees to employ the Executive and the Executive
hereby agrees to accept such employment, upon the terms and conditions
hereinafter set forth. The term of the employment shall commence on November 13,
2006 (the “Commencement Date”) and will continue until the termination of the
Executive’s employment by reason of his written resignation, termination by the
Company for any reason by written notice of termination, or death, provided that
for purposes of Section IV-D-3, the “Expiration Date” shall initially be
November 12, 2008, and shall be extended one (1) day for each day of the
Executive’s employment during the term of this Agreement until the Executive’s
employment is terminated for any reason. The Executive’s employment may be
terminated at any time by written notice from the Executive to the Company or
from the Company to the Executive, in the manner provided in Section XX hereof.

II.     DUTIES.

        The Executive shall serve during the course of his employment as the
Executive Vice President and Chief Financial Officer of the Company, reporting
to the Chief Executive Officer. The Executive shall undertake such duties and
have such authority as the Company, through its Chief Executive Officer, shall
assign to the Executive from time to time in the Company’s sole and absolute
discretion, provided such duties and responsibilities are the types of duties
that would ordinarily be assigned to a person with employment experience and a
position comparable to that of the Executive. The Executive agrees to devote
substantially all of his working time and efforts to the business and affairs of
the Company. The Executive further agrees that he shall not undertake any
outside activities which create a conflict in interest with his duties to the
Company, or which, in the judgment of the Board of Directors of the Company,
interfere with the performance of the Executive’s duties to the Company.

III.     COMPENSATION.

    A.        Base Salary. The Company will pay to the Executive a base salary
at the rate of $400,000 per year. Such salary shall be payable in periodic
installments in accordance with the Company’s customary practices. Amounts
payable shall be reduced by standard applicable withholdings and other
authorized deductions. The Executive’s salary may be increased from time to time
at the discretion of the Company.

    B.        Annual Bonus, Incentive, Savings and Retirement Plans. The
Executive shall be entitled to participate in all annual bonus, incentive,
savings and retirement plans, practices, policies and programs applicable
generally to senior executives of the Company, including without limitation (i)
the Company’s Executive Bonus Plan or such other bonus plans applicable to his
position as may be in effect from time to time and (ii) the Company’s 401(k)
Savings Plan. The parties to this Agreement recognize that such plans may be
amended and/or terminated by the Company at any time without the consent of the
Executive in accordance with the terms of such plans.

    C.        Equity Awards.

    1.        Initial Stock Options. Effective as of the Commencement Date, the
Executive will be granted a ten-year nonqualified option (the “Initial Option”)
to acquire 300,000 shares of the common stock of the Company at a per-share
exercise price that will be equal to the fair market value of a share of common
stock of the Company on the Commencement Date. The Initial Option shall become
vested and exercisable in three equal annual installments of 100,000 shares on
each of the first three anniversaries of the Commencement Date, subject to the
Executive’s continued employment with the Company through each such date. The
Initial Option shall be evidenced by a Stock Option Agreement to be entered into
between the Company and the Executive, which agreement shall reflect the terms
of the Initial Option as set forth in this Agreement and such additional terms
established by the Company consistent with the terms of similar awards made to
other senior executives of the Company and not inconsistent with the terms of
this Agreement.

    2.        Initial Restricted Stock. Effective as of the Commencement Date,
the Executive will also be granted an award of restricted stock units equivalent
in value to 30,000 shares of common stock of the Company (the “Initial
Restricted Stock Units”). The Initial Restricted Stock Units shall not be vested
as of the Commencement Date and shall be subject to forfeiture in the event of
termination of the Executive’s employment with the Company until it becomes
vested in accordance with this Section III-C-2. The Initial Restricted Stock
Units shall become vested in three equal annual installments of 10,000 shares on
each of the first three anniversaries of the Commencement Date, subject to the
Executive’s continued employment with the Company through each such date. The
Initial Restricted Stock Units shall be evidenced by a Restricted Stock Unit
Award Agreement to be entered into between the Company and the Executive, which
agreement shall reflect the terms of the Initial Restricted Stock Units as set
forth in this Agreement and such additional terms established by the Company
consistent with the terms of similar awards made to other senior executives of
the Company and not inconsistent with the terms of this Agreement.

    3.        Next Regularly Scheduled Equity Awards. At the regularly scheduled
meeting of the Compensation Committee of the Board of Directors to be held in
February, 2007, the Executive will be eligible for grants of additional
nonqualified options (time-based vesting) and restricted stock units (time and
performance-based vesting) in amounts and on terms consistent with grants made
at that time to similarly situated senior executives of the Company.

    4.        Definition of “Good Reason” in Equity Awards. The Company agrees
that the agreements evidencing the equity awards described in Sections III-C-1,
2 and 3 above shall provide that the term “Good Reason” as used therein shall
have the meaning set forth in Section IV-D-3(b) hereof.

    D.        Welfare Benefit Plans. The Executive and/or his family, as the
case may be, shall be eligible for participation in and shall receive all
benefits under welfare benefit plans, practices, policies and programs provided
by the Company (including, without limitation, medical, prescription, dental,
supplemental executive medical and dental plan, flexible benefits plan,
disability, salary continuance, group life, accidental death and travel accident
insurance plans and programs) to the extent applicable generally to other senior
executives of the Company. The Company reserves the right to modify, suspend or
discontinue any and all of the above plans, practices, policies and programs at
any time without recourse by the Executive so long as such action is taken
generally with respect to other similarly situated peer executives and does not
single out the Executive.

    E.        Expenses. The Executive shall be entitled to receive prompt
reimbursement for all reasonable employment expenses incurred by him in
accordance with the policies, practices and procedures as in effect generally
with respect to other executives of the Company. The parties to this Agreement
recognize that such policies may be amended and/or terminated by the Company at
any time without the consent of the Executive.

    F.        Fringe Benefits. The Executive shall be entitled to such fringe
benefits in accordance with the plans, practices, programs and policies as may
be in effect generally with respect to senior executives of the Company.

    G.        Vacation. The Executive shall be entitled to four weeks of paid
vacation annually, to be available and prorated monthly during the term of this
Agreement and otherwise to be consistent with the vacation policy and practice
applicable to other executives of the Company.

IV.     TERMINATION.

    A.        Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death. If the Company determines in good
faith that the Disability of the Executive has occurred (pursuant to the
definition of Disability set forth below), it may give to the Executive written
notice in accordance with Section XX of its intention to terminate the
Executive’s employment. In such event, the Executive’s employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by the Executive, provided that, within the 30 days after such receipt, the
Executive shall not have returned to full-time performance of his duties. For
purposes of this Agreement, “Disability” shall mean a physical or mental
impairment which substantially limits a major life activity of the Executive and
which renders the Executive unable to perform the essential functions of his
position, even with reasonable accommodation which does not impose an undue
hardship on the Company. The Company reserves the right, in good faith, to make
the determination of Disability under this Agreement based upon information
supplied by the Executive and/or his medical personnel, as well as information
from medical personnel (or others) selected by the Company or its insurers.

    B.        Cause. The Company may terminate the Executive’s employment for
Cause. For purposes of this Agreement (except as set forth below), “Cause” shall
mean that the Board of Directors of the Company, acting in good faith based upon
the information then known to the Company, determines that the Executive has (i)
engaged in or committed willful misconduct; (ii) engaged in or committed theft,
fraud or other illegal conduct; (iii) refused or demonstrated an unwillingness
to substantially perform his duties for a 30-day period after written demand for
substantial performance that refers to this paragraph and is delivered by the
Company that specifically identifies the manner in which the Company believes
the Executive has not substantially performed his duties; (iv) refused or
demonstrated an unwillingness to reasonably cooperate in good faith with any
Company or government investigation or provide testimony therein (other than
such failure resulting from the Executive’s disability); (v) engaged in or
committed insubordination; (vi) engaged in or committed any willful act that is
likely to and which does in fact have the effect of injuring the reputation or
business of the Company; (vii) willfully violated his fiduciary duty or his duty
of loyalty to the Company or the Company’s Code of Ethical Business Conduct in
any material respect; (viii) used alcohol or drugs (other than drugs prescribed
to the Executive by a physician and used by the Executive for their intended
purpose for which they had been prescribed) in a manner which materially and
repeatedly interferes with the performance of his duties hereunder or which has
the effect of materially injuring the reputation or business of the Company; or
(ix) engaged in or committed a material breach of this Agreement for a 30-day
period after written notification is delivered by the Company that specifically
refers to this paragraph and identifies the manner in which the Company believes
the Executive has materially breached this Agreement. For purposes of the
foregoing sentence of this paragraph, no act, or failure to act, on the
Executive’s part shall be considered willful unless done or omitted to be done,
by him not in good faith or without reasonable belief that his action or
omission was in the best interest of the Company. Notwithstanding anything
herein to the contrary, for purposes of any termination of employment that
occurs within the period that (i) begins with the first to occur of (1) the
initial public announcement of a Specified Change of Control (as defined below),
or (2) the 90th day preceding a Specified Change of Control and (ii) ends two
years following such Specified Change of Control, “Cause” shall instead mean
only the occurrence of either or both of the following: (A) the Executive’s
conviction for committing an act of fraud, embezzlement, theft, or other act
constituting a felony (other than traffic related offenses or as a result of
vicarious liability); or (B) the willful engaging by the Executive in misconduct
that is significantly injurious to the Company. For purposes of the above clause
(B) of this Section IV-B, no act, or failure to act, on the Executive’s part
shall be considered willful unless done or omitted to be done, by him not in
good faith or without reasonable belief that his action or omission was in the
best interest of the Company. Notwithstanding the foregoing, the Executive shall
not be deemed to have been terminated for Cause without delivery to the
Executive of a notice of termination signed by the Company’s Chief Executive
Officer or Chairman of the Board stating that in the good faith opinion of the
officer signing such notice, the Executive has engaged in or committed conduct
of the nature described in this paragraph, and specifying the particulars
thereof in detail.

    C.        Other than Cause or Death or Disability. The Executive or the
Company may terminate the Executive’s employment at any time, without Cause, by
giving the other party to this Agreement at least 30 days advance written notice
of such termination, subject to the provisions of this Agreement.

    D.        Obligations of the Company Upon Termination.

    1.        Death or Disability. If the Executive’s employment is terminated
by reason of the Executive’s death or Disability, this Agreement shall terminate
without further obligations to the Executive or his legal representatives under
this Agreement, other than for (a) payment of the sum of (i) the Executive’s
base salary through the date of termination of employment to the extent not
theretofore paid, plus (ii) any earned vacation pay, to the extent not
theretofore paid, such sum to be paid to the Executive or his estate or
beneficiary, as applicable, in a lump sum in cash within 30 days of the date of
termination of employment; and (b) payment to the Executive or his estate or
beneficiary, as applicable, (i) any amounts or benefits due pursuant to the
terms of any applicable welfare, retirement, 401(k) or similar benefit plan of
the Company; and (ii) obligations pursuant to the terms of any outstanding stock
option or other equity-based compensation agreements (the items referred to in
clauses (a) and (b) above shall be hereinafter referred to as the “Accrued
Obligations”).

    2.        Cause/Voluntary Resignation Without Good Reason. If the
Executive’s employment is terminated by the Company for Cause or by the
Executive without Good Reason (as defined below), this Agreement shall terminate
without further obligations to the Executive other than for the timely payment
of the Accrued Obligations. In the case of a termination of the Executive’s
employment by the Company for Cause, if it is subsequently determined that the
Company did not have Cause for termination under this Section IV-D-2, then the
Company’s decision to terminate shall be deemed to have been made under Section
IV-D-3 and the amounts payable thereunder shall be the only amounts the
Executive may receive for his termination.

    3.        Other than Cause or Death or Disability.

(a)  

If, during the term of this Agreement, (i) the Company terminates the
Executive’s employment for other than Cause or death or Disability, or (ii) the
Executive terminates his employment hereunder with Good Reason, the Executive’s
employment shall terminate and the Executive shall be entitled to receive the
following:


(1)  

an amount equal to the Contract Balance (as defined below) in one lump sum upon
such termination of his employment; and


(2)  

the Accrued Obligations as of the date of termination of employment.


  Any payment made pursuant to this Section IV-D-3(a) shall be reduced by all
amounts required to be withheld by applicable law, and the amounts referred to
in paragraph (a)(1) above shall only be made in exchange for a valid release of
all claims the Executive may have against the Company in the form attached
hereto as Exhibit A (which may be modified only to the extent necessary to
reflect developments in applicable law that would jeopardize enforceability of
such release unless the modifications are not made). Such payment shall
constitute the sole and entire obligation of the Company to provide any
compensation or benefits to the Executive upon termination, except for payment
in respect of the Accrued Obligations.


(b)  

The term “Good Reason” means (except as set forth below), without the
Executive’s express written consent, the occurrence of any one or more of the
following:


(i)  

the Executive’s annual base salary is reduced, except for a general one-time
“across-the-board” salary reduction not exceeding ten percent (10%) which is
imposed simultaneously on all executive officers of the Company; or


(ii)  

the Company requires the Executive to be based at an office location which will
result in an increase of more than thirty (30) miles in the Executive’s one-way
commute, except in connection with a relocation of the Company’s principal
executive offices; or


(iii)  

the Company does not permit the Executive to continue to serve as the Executive
Vice President and Chief Financial Officer or another mutually acceptable senior
executive position; or


(iv)  

as a result of a Change of Control or other corporate transaction, the Executive
ceases to serve as the chief financial officer of a corporation with
publicly-traded securities.


  provided, however, that “Good Reason” shall cease to exist for an event on the
60th day following the earlier of the Company’s written notice of the change to
the Executive or the Executive’s becoming aware thereof, unless the Executive
has given the Company written notice of his/her objection thereto prior to such
date.


  Notwithstanding anything herein to the contrary, for purposes of any
termination of employment that occurs within the period that (i) begins with the
first to occur of (1) the initial public announcement of a Specified Change of
Control (as defined below), or (2) the 90th day preceding a Specified Change of
Control and (ii) ends two years following such Specified Change of Control,
“Good Reason” shall instead mean, without the Executive’s express written
consent, the occurrence of any one or more of the following:


(i)  

a material reduction in the nature, status or scope of the Executive’s
authorities, duties, and/or responsibilities, (when such authorities, duties,
and/or responsibilities are viewed in the aggregate) from their level in effect
on the day immediately prior to the Specified Change of Control (provided,
however, that except as provided in (vi) below, neither of (A) a change in the
Executive’s reporting relationships, nor (B) an adjustment in the nature of the
Executive’s duties and responsibilities that in either case does not remove from
him the authority with respect to the Company’s functional area, employees or
products and services that the Executive had immediately prior to such change or
adjustment shall constitute “Good Reason”);


(ii)  

a reduction in the Executive’s base salary from its highest level in effect at
any point in the three months preceding the Specified Change of Control or a
significant reduction in the Executive’s aggregate incentive opportunities under
the Company’s short and/or long-term incentive programs, as such opportunities
exist immediately prior to the Specified Change of Control;


(iii)  

the failure of the Company to maintain the Executive’s relative level of
coverage and accruals (as compared to other Company executives) under the
Company’s employee benefit and/or retirement plans, policies, practices, or
arrangements in which the Executive participates immediately prior the Specified
Change of Control (both in terms of the amount of benefits provided, and amounts
accrued) (for this purpose, the Company may eliminate and/or modify existing
programs and coverage levels without the Executive’s consent; provided, however,
that the Executive’s level of coverage under all such programs must be at least
as great as is provided to executives who have the same or lesser levels of
reporting responsibilities within the Company’s organization);


(iv)  

the Executive is informed by the Company that his or her principal place of
employment for the Company will be relocated to a location that will result in
an increase of more than thirty (30) miles in the Executive’s one-way commute
(as compared to the Executive’s one-way commute prior to the Change of Control);


(v)  

the Company’s not permitting the Executive to continue to serve as the Executive
Vice President and Chief Financial Officer or another mutually acceptable senior
executive position; or


(vi)  

the Executive ceases to serve as the chief financial officer of a corporation
with publicly-traded securities.


  For purposes of this Agreement, the term a “Specified Change of Control” shall
be any Change of Control that is specifically designated, in writing, by the
Board of Directors of the Company or Compensation Committee thereof prior to the
consummation of the Change of Control to be a Specified Change of Control.


(c)

The term “Contract Balance” means an amount equal to the annual base salary that
the Executive would have earned from the Company had the Executive continued his
employment from the date the Executive’s employment terminated through the
Expiration Date (i.e., base salary for two (2) years), using the rate of base
salary in effect on the date on which the Executive received or gave written
notice of his termination (but without regard to any reduction in base salary
constituting Good Reason), plus an amount equal to two (2) times the sum of (i)
an amount equal to the average of the annual bonuses with respect to the
Company’s two (2) most recently completed fiscal years, if any, determined to be
payable and/or paid to the Executive under the Company’s Executive Bonus Plan
(or comparable bonus plan) prior to such notice of termination, and (ii) an
amount determined by the Company from time to time in its sole discretion to be
equal to the annual cost for the Executive of obtaining medical, dental and
vision insurance under COBRA, which annual amount is hereby initially estimated
to be $20,000. For purposes of calculating Contract Balance under this Agreement
in the event the Executive has been employed by the Company for a period which
does not include two full annual bonus cycles, the average of the annual bonuses
described in clause (i) above shall be deemed to be equal to (x) if clause (y)
below does not apply, the Executive’s target bonus for the year of termination
or (y) in the event that the Executive has been employed for a period which
includes one (but not two) full annual bonus cycles prior to the termination of
employment, the average of the earned annual bonus for the full bonus cycle
during the Executive’s employment plus the Executive’s target bonus for the year
of termination.


    (d)        A “Change of Control” shall be deemed to have occurred if:

(i)  

any “person,” as such term is used in Sections 13(d)and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”) is, becomes or
enters a contract to become, the “beneficial owner,” as such term is used in
Rule 13d-3 promulgated under the 1934 Act, directly or indirectly, of securities
representing twenty-five percent (25%) or more of the voting common stock of the
Company;


(ii)  

all or substantially all of the business or assets of the Company are disposed
of, or a contract is entered into to dispose of all or substantially all of the
business or assets of the Company pursuant to a merger, consolidation or other
transaction in which (a) the Company is not the surviving parent company or (b)
the stockholders of the Company prior to the transaction do not continue to own
at least sixty percent (60%) of the surviving parent company in substantially
the same proportions as their ownership immediately prior to such transaction;


(iii)  

the following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on the Commencement Date,
constitute the Board of Directors and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board of Directors or nomination for election by the Company’s stockholders
was approved or recommended by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on the Commencement
Date or whose appointment, election or nomination for election was previously so
approved or recommended; or


(iv)  

the Company is materially or completely liquidated.


  Notwithstanding clause (i) above, a “Change of Control” shall not be deemed to
have occurred solely because a person shall be, become or enter into a contract
to become the beneficial owner of 25% or more, but less than 40%, of the voting
common stock of the Company, if and for so long as such person is bound by, and
in compliance with, a contract with the Company providing that such person may
not nominate, vote for, or select more than a minority of the directors of the
Company. The exception provided by the preceding sentence shall cease to apply
with respect to any person upon expiration, waiver, or non-compliance with any
such contract, by which such person was bound.


(e)         In the event the Executive initiates arbitration pursuant to Section
VI to enforce his rights to any payments under this Section IV-D-3, or the
Company seeks to withhold or reduce any such payments for any reason, then:


(i)  

the burden of proving that the Executive is not entitled to such payments shall
be on the Company;


(ii)  

the Company shall pay all expenses incurred by the Executive in prosecuting or
defending any such proceeding as they are incurred by the Executive in advance
of the final disposition of such dispute, together with any tax liability
incurred by the Executive in connection with the receipt of such amounts;
provided, however, that the payment of such expenses incurred in advance of the
final disposition of such proceeding shall be made only upon delivery to the
Company of an undertaking, by or on behalf of the Executive, to repay all
amounts so advanced to the extent the arbitrator in such proceeding so
determines as provided in Section V; and


(iii)  

all such payments required under this Agreement shall continue to be made on the
dates provided herein without any offsets, claims or charges of any kind
whatsoever being asserted by the Company, except in the event a final
determination pursuant to the arbitration provisions of Section V has been
rendered and such determination provides that the Company is entitled to assert
any such offset, claim or charge against the Executive.


(f)         No Mitigation or Offset. Notwithstanding anything herein to the
contrary, the amount of any payment or benefit provided for in this Section
IV-D-3 shall not be reduced, offset or subject to recovery by the Company or any
of its subsidiaries or affiliates by reason of any compensation earned by the
Executive as the result of employment by another employer after the Executive’s
employment with the Company terminates for any reason. In addition, the
Executive shall be under no obligation to seek other employment or to take any
other actions to mitigate the amounts payable under this Section IV-D-3.


    4.        Exclusive Remedy. The Executive agrees that the payments
contemplated by this Agreement shall constitute the exclusive and sole remedy
for any termination of his employment and the Executive covenants not to assert
or pursue any other remedies, at law or in equity, with respect to any
termination of employment.

V. ARBITRATION.

        Any dispute or controversy arising under or in connection with this
Agreement or the Executive’s employment by the Company shall be settled
exclusively by arbitration, conducted before a single neutral arbitrator in
accordance with the American Arbitration Association’s National Rules for
Resolution of Employment Disputes as then in effect. Such arbitration shall be
conducted in Orange County, California, and the arbitrator shall be a resident
of Orange County, California or of a county contiguous to Orange County,
California. Judgment may be entered on the arbitrator’s award in any court
having jurisdiction; provided, however, that the Company shall be entitled to
seek a restraining order or injunction in any court of competent jurisdiction to
prevent any continuation of any violation of the provisions of Sections VI, VII,
or VIII of this Agreement and the Executive hereby consents that such
restraining order or injunction may be granted without the necessity of the
Company’s posting any bond, and provided, further, that the Executive shall be
entitled to seek specific performance of his right to be paid until the date of
employment termination during the pendency of any dispute or controversy arising
under or in connection with this Agreement. The arbitrator’s order shall
specify, based on the outcome of the arbitration, whether the Executive shall
repay any of the Executive’s expenses theretofore paid by the Company pursuant
to Section IV-D-3(e)(ii). The fees and expenses of the arbitrator shall be borne
by the Company.

VI.     ANTISOLICITATION OF PATIENTS, CUSTOMERS, SUPPLIERS, ETC.

        The Executive promises and agrees that during the term of this Agreement
and for a period of two years thereafter, he will not, directly or indirectly,
either for himself or for any other person, entity or business, induce or
attempt to induce any patient, customer, supplier, licensee, or other party
having a business relationship with Apria or any of its subsidiaries or
affiliates to cease or reduce the scope of that relationship.

VII.     SOLICITING EMPLOYEES.

        The Executive promises and agrees that, for a period of two years
following termination of his employment, he will not, directly or indirectly,
solicit any of the Company employees who earned annually $50,000 or more as a
Company employee during the last six months of his or her own employment, or
facilitate the hiring of any such employee, to work for any other business,
individual, partnership, firm, corporation, or other entity.

VIII.     CONFIDENTIAL INFORMATION.

    A.        The Executive, in the performance of his duties on behalf of the
Company, shall have access to, receive and be entrusted with confidential
information, including but not limited to systems technology, field operations,
reimbursements, development, marketing, organizational, financial, management,
administrative, clinical, customer, distribution and sales information, data,
specifications and processes presently owned or at any time in the future
developed, by the Company or its agents or consultants, or used presently or at
any time in the future in the course of its business that is not otherwise part
of the public domain (collectively, the “Confidential Material”). All such
Confidential Material is considered secret and will be available to the
Executive in confidence. Except in the performance of duties on behalf of the
Company, the Executive shall not, directly or indirectly for any reason
whatsoever, disclose or use any such Confidential Material, unless such
Confidential Material ceases (through no fault of the Executive’s) to be
confidential because it has become part of the public domain. All records,
files, drawings, documents, notes, disks, diskettes, tapes, magnetic media,
photographs, equipment and other tangible items, wherever located, relating in
any way to the Confidential Material or otherwise to the Company’s business,
which the Executive prepares, uses or encounters during the course of his
employment, shall be and remain the Company’s sole and exclusive property and
shall be included in the Confidential Material. Upon termination of this
Agreement by any means, or whenever requested by the Company, the Executive
shall promptly deliver to the Company any and all of the Confidential Material,
not previously delivered to the Company, that may be or at any time has been in
the Executive’s possession or under the Executive’s control.

    B.        The Executive hereby acknowledges that the sale or unauthorized
use or disclosure of any of the Company’s Confidential Material by any means
whatsoever and at any time before, during or after the Executive’s employment
with the Company shall constitute unfair competition. The Executive agrees that
he shall not engage in unfair competition either during the time employed by the
Company or any time thereafter.

    C.         The Executive promises and agrees that for a period of two years
following termination of his employment, he will not, other than as required by
law or by order of a court or other competent authority, make or publish, or
cause any other person to make or publish, any statement that is disparaging or
that reflects negatively upon the Company, or that is or reasonably would be
expected to be damaging to the reputation of the Company. The Company promises
and agrees that, during such two-year period, it will use its best efforts to
not, other than as required by law or by order of a court or other competent
authority, make or publish, or cause any other person to make or publish, any
statement that is disparaging or that reflects negatively upon the Executive, or
that is or reasonably would be expected to be damaging to the reputation of the
Executive.

IX.     EXCISE TAX.

A.  

In the event that any amount or benefit that may be paid or otherwise provided
to or in respect of the Executive by or on behalf of the Company or any
affiliate, whether pursuant to this Agreement or otherwise (collectively,
“Covered Payments”), is or may, as a result of a Change of Control or other
transaction that is consummated on or prior to the third anniversary of the
Commencement Date, become subject to the tax imposed under Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”) (or any successor
provision or any comparable provision of state, local or foreign law) (“Excise
Tax”), the Company will pay to the Executive a “Reimbursement Amount” equal to
the total of: (A) any Excise Tax on the Covered Payments, plus (B) any Federal,
state, and local income taxes, employment and excise taxes (including the Excise
Tax) on the Reimbursement Amount, plus (C) the product of any deductions
disallowed for Federal, state or local income tax purposes because of the
inclusion of the Reimbursement Amount in the Executive’s income multiplied by
the Executive’s combined Federal, state, and local income tax rate for the
calendar year in which the Reimbursement Amount is includible in the Executive’s
taxable income, plus (D) any interest, penalties or additions to tax imposed
under applicable law in connection with the Excise Tax or the Reimbursement
Amount, plus (E) any reasonable out-of-pocket costs incurred by the Executive in
connection with any of the foregoing. For purposes of this Section IX-A, the
Executive will be deemed to pay (1) Federal income taxes at the highest
applicable marginal rate of Federal income taxation applicable to individuals
for the calendar year in which the Reimbursement Amount is includible in the
Executive’s taxable income and (2) any applicable state and local income taxes
at the highest applicable marginal rate of taxation applicable to individuals
for the calendar year in which such Reimbursement Amount is includible in the
Executive’s taxable income, net of the maximum reduction in Federal income taxes
which could be obtained from the deduction of such state or local taxes if paid
in such year (determined without regard to limitations on deductions based upon
the amount of the Executive’s adjusted gross income). Except to the extent
provided in Section IX-C below, this provision is intended to put Employee in
the same position as Employee would have been had no Excise Tax been imposed
upon or incurred as a result of any Covered Payment that is paid or otherwise
provided to or in respect of the Executive in connection with a Change of
Control or other transaction that is consummated on or prior to the third
anniversary of the Commencement Date.


B.  

The payment of a Reimbursement Amount under this Section IX shall not be
conditioned upon the Executive’s termination of employment.


C.  

Notwithstanding the foregoing provisions of this Section IX-A, if the Company
determines that, absent this sentence, the Executive is entitled to a
Reimbursement Amount, but that the portion of the Covered Payments that would be
treated as “parachute payments” under Code Section 280G (“Covered Parachute
Payments”) does not exceed 103% of the greatest amount of Covered Parachute
Payments that could be paid to the Executive such that the receipt of such
Covered Parachute Payments would not give rise to any Excise Tax (the “Safe
Harbor Amount”), then no Reimbursement Amount shall be paid to the Executive
(unless for any reason the Executive is determined to be subject to the Excise
Tax after application of the balance of this sentence, in which case the full
Reimbursement Amount shall be paid), and the Covered Parachute Payments payable
under this Agreement shall be reduced so that the Covered Parachute Payments, in
the aggregate, are reduced to the Safe Harbor Amount. For purposes of reducing
the Covered Parachute Payments to the Safe Harbor Amount, only amounts payable
under this Agreement shall be reduced. If the reduction of the amounts payable
under this Agreement would not result in a reduction of the Covered Parachute
Payments to the Safe Harbor Amount, no amounts payable under this Agreement or
otherwise shall be reduced pursuant to this Section IX-C. The Company shall
notify the Executive of any intent to reduce the amount of any Covered Payments
in accordance with this Section IX-C (which notice, if practicable, shall be
given prior to the occurrence of an event that would give rise to a Covered
Parachute Payment), and the Executive shall have the right to designate which of
the Covered Payments shall be reduced and to what extent, provided that the
Executive may not so elect to the extent that, in the determination of counsel
to the Company, such election would cause the Executive to be subject to the
Excise Tax.


D.  

The determination of whether an event described in Section 280G(b)(2)(A)(i) of
the Code has occurred, the amount of any Reimbursement Amount and/or the amounts
described in Section IX-C above shall be made initially by an accounting firm
selected by the Compensation Committee of the Board of Directors (as constituted
prior to the occurrence of any Change of Control), or, if no such firm is
selected, by the independent compensation consulting firm retained by the
Compensation Committee prior to any Change of Control to provide consulting
advice to the Compensation Committee; provided, however, that nothing herein
shall limit the Executive’s right to payment of the Reimbursement Amount in the
event it is determined that any of such initial determinations was incorrect.


E.  

The Executive shall promptly notify the Company in writing of any claim by any
taxing authority that, if successful, would require the payment by the Company
of a Reimbursement Amount; provided, however, that failure by the Executive to
give such notice promptly shall not result in a waiver or forfeiture of any of
the Executive’s rights under this Section IX except to the extent of actual
damages suffered by the Company as a result of such failure. If the Company
notifies the Executive in writing within 15 days after receiving such notice
that it desires to contest such claim (and demonstrates to the reasonable
satisfaction of the Executive its ability to pay any resulting Reimbursement
Amount), the Executive shall:


1.  

give the Company any information reasonably requested by the Company relating to
such claim;


2.  

take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
selected by the Company that is reasonably acceptable to the Executive;


3.  

cooperate with the Company in good faith in order effectively to contest such
claim; and


4.  

permit the Company to participate in any proceedings relating to such claim;


provided, however, that the Company’s actions do not unreasonably interfere with
or prejudice the Executive’s disputes with the taxing authority as to other
issues; and provided, further, that the Company shall bear and pay on an
after-tax and as-incurred basis, all attorneys fees, costs and expenses
(including additional interest, penalties and additions to tax) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax and as-incurred basis, for all resulting taxes
(including, without limitation, income and excise taxes), interest, penalties
and additions to tax.

    F.        Notwithstanding anything herein to the contrary, in the event that
a Change of Control or other transaction that could reasonably be expected to
result in the payment of a Reimbursement Amount pursuant to this Section IX does
not occur on or prior to the third anniversary of the Commencement Date, the
provisions of Section IX-A through E shall automatically terminate and be no
longer of any force or effect, and the following provisions shall instead apply:

    1.        Notwithstanding any other provision of this Agreement, in the
event that any Covered Payments, are or may, as a result of a Change of Control
or other transaction that is consummated after the third anniversary of the
Commencement Date, become subject to the Excise Tax, then the portion of the
Covered Payments that would be treated as Covered Parachute Payments shall
either be (i) paid in full to the Executive in accordance with their respective
terms or (ii) reduced so that the Covered Parachute Payments, in the aggregate,
are reduced to the Safe Harbor Amount, whichever of the foregoing amounts,
taking into account the applicable federal, state, and local employment taxes,
income taxes, and the Excise Tax, results in the receipt by the Executive, on an
after-tax basis, of the greatest amount of the payment notwithstanding that all
or some portion of the payment may be subject to the Excise Tax. In the event
that it is determined that the amount of any Covered Payments will be reduced in
accordance with this Section IX-F, the Executive shall have the right to
designate which of the Covered Payments shall be reduced and to what extent,
provided that the Executive may not so elect to the extent that, in the
determination of counsel to the Company, such election would cause the Executive
to be subject to the Excise Tax.

    2.        The determination of (i) whether an event described in Section
280G(b)(2)(A)(i) of the Code has occurred, (ii) the value of any Covered
Parachute Payments and the Safe Harbor Amount, (iii) whether any reduction in
the Covered Payments is required under Section IX-F-1, and (iv) the amount of
any such reduction, shall be made initially by an accounting firm selected by
the Compensation Committee of the Board of Directors (as constituted prior to
the occurrence of any Change of Control), or, if no such firm is selected, by
the independent compensation consulting firm retained by the Compensation
Committee prior to any Change of Control to provide consulting advice to the
Compensation Committee (the “Accountants”). For purposes of making the
calculations required by this Section IX, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of the Code,
and other applicable legal authority. The Company and the Executive shall
furnish to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section IX-F. The
Company shall bear and be solely responsible for all costs the Accountants may
reasonably incur in connection with any calculations contemplated by this
Section IX-F.

    3.        If, notwithstanding any reduction described in this Section IX-F,
the IRS determines that the Executive is liable for the Excise Tax as a result
of the receipt of amounts payable under this Agreement or otherwise as described
above, then the Executive shall be obligated to pay back to the Company, within
thirty (30) days after a final IRS determination or in the event that the
Executive challenges the final IRS determination, a final judicial
determination, a portion of such amounts equal to the “Repayment Amount”. The
Repayment Amount with respect to the payment of benefits shall be the smallest
such amount, if any, as shall be required to be paid to the Company so that the
Executive’s net after-tax proceeds with respect to any payment of benefits
(after taking into account the payment of the Excise Tax and all other
applicable taxes imposed on such payment) shall be maximized. The Repayment
Amount with respect to the payment of benefits shall be zero if a Repayment
Amount of more than zero would not result in the Executive’s net after-tax
proceeds with respect to the payment of such benefits being maximized. If the
Excise Tax is not eliminated pursuant to this paragraph, the Executive shall pay
the Excise Tax.

    4.        Notwithstanding any other provision of this Section IX-F, if (i)
there is a reduction in the payment of benefits as described in this Section
IX-F, (ii) the IRS later determines that the Executive is liable for the Excise
Tax, the payment of which would result in the maximization of the Executive’s
net after-tax proceeds (calculated as if the Executive’s benefits had not
previously been reduced), and (iii) the Executive pays the Excise Tax, then the
Company shall pay to the Executive those benefits which were reduced pursuant to
this Section IX as soon as administratively possible after the Executive pays
the Excise Tax so that the Executive’s net after-tax proceeds with respect to
the payment of benefits are maximized.

    5.        No Reimbursement Amount shall become payable hereunder in
connection with a Change of Control or other transaction that occurs after the
third anniversary of the Commencement Date.

X.     FUNDING UPON SPECIFIED CHANGE OF CONTROL.

    A.        Immediately prior to the occurrence of a Specified Change of
Control, the Company shall fund, to the extent it has not done so, a sum equal
to the present value on the date of the Specified Change of Control of any
amounts that are or would reasonably be expected to become payable to the
Executive under the provisions of Sections IV, IX and XI hereof (including a
good faith estimate of expenses of the trust in the event that the Company does
not timely pay such expenses) and the provisions of that certain Noncompetition
Agreement, effective as of November 13, 2006, by and between the Executive and
the Company (the “Noncompetition Agreement”), which in any event shall be no
less than 125% of such present value (determined using an interest rate equal to
the short-term applicable federal rate (with annual compounding) established
under Section 1274(d) of the Code for the month in which the Specified Change of
Control), by establishing and irrevocably funding a trust for the benefit of the
Executive. In addition, immediately prior to the occurrence of a Specified
Change of Control, the Company shall contribute to the trust established under
this Section X, to the extent it has not done so, a number of shares of common
stock of the Company equal to the total number of shares subject to all
outstanding awards (whether vested or unvested) of stock options, restricted
stock purchase rights and restricted stock units held by the Executive as of
immediately prior to the Specified Change of Control. The trustee of such trust
shall be instructed to pay out any such amounts as and to the extent such
amounts become payable in accordance with the terms of this Agreement and the
agreements documenting the terms of the Executive’s outstanding stock awards.

    B.        The trust established under this Section X shall be a grantor
trust described in Section 671 of the Code. The Company shall be solely
responsible for and shall directly pay all fees and expenses of the trust;
provided, however, in the event that the Company does not pay all of the fees
and expenses of the trust, the trustee shall have the authority to pay such fees
from the assets of the trust.

    C.        Any payments of compensation, severance or other benefits by the
trust established pursuant to this Section X shall, to the extent thereof,
discharge the Company’s obligation to pay compensation, pension, severance and
other benefits hereunder, it being the intent of the Company that assets in such
trust be held for the purpose of discharging any obligation of the Company to
pay compensation, severance and other benefits under this Agreement and all
equity compensation agreements between the Company and the Executive under such
circumstances in which such trust is in effect.

    D.        The trust established under this Section X shall not terminate
until the date on which all payments and benefits to be funded out of the trust
have been satisfied and discharged in full. Upon termination of the trust any
assets remaining in the trust shall be returned to the Company.

XI.     EFFECT OF SECTION 409A OF THE CODE.

        Notwithstanding anything to the contrary in this Agreement, if the
Company determines (a) that on the date the Executive’s employment with the
Company terminates or at such other time that the Company determines to be
relevant, the Executive is a “specified employee” (as such term is defined under
Section 409A) of the Company and (b) that any payments to be provided to the
Executive pursuant to this Agreement are or may become subject to the additional
tax under Section 409A(a)(1)(B) of the Code or any other taxes or penalties
imposed under Section 409A of the Code (“Section 409A Taxes”) if provided at the
time otherwise required under this Agreement then (i) such payments shall be
delayed until the date that is six months after date of the Executive’s
“separation from service” (as such term is defined under Section 409A of the
Code) with the Company, or such shorter period that, as determined by the
Company, is sufficient to avoid the imposition of Section 409A Taxes (the
“Payment Delay Period”) and (ii) such payments shall be increased by an amount
equal to interest on such payments for the Payments Delay Period at a rate equal
to the prime rate in effect as of the date the payment was first due plus one
point (for this purpose, the prime rate will be based on the rate published from
time to time in The Wall Street Journal).

XII.     SUCCESSORS.

    A.        This Agreement is personal to the Executive and shall not, without
prior written consent of the Company, be assignable by the Executive.

    B.        This Agreement shall inure to the benefit of and be binding upon
the Company, its subsidiaries and its successors and assigns and any such
subsidiary, successor or assignee shall be deemed substituted for the Company
under the terms of this Agreement for all purposes. As used herein, “successor”
and “assignee” shall include any person, firm, corporation or other business
entity which at any time, whether by purchase, merger or otherwise, directly or
indirectly acquires the stock of the Company or to which the Company assigns
this Agreement by operation of law or otherwise.

XIII.     WAIVER.

        No waiver of any breach of any term or provision of this Agreement shall
be construed to be, nor shall be, a waiver of any other breach of this
Agreement. No waiver shall be binding unless in writing and signed by the party
waiving the breach.

XIV.     CERTAIN EXPENSES.

        The Company shall promptly pay 50% of all reasonably incurred legal fees
and expenses incurred by the Executive in connection with the negotiation,
preparation and execution of this Agreement upon the Company’s receipt of an
invoice or invoices for such services, up to a maximum payment or reimbursement
by the Company of $20,000.00.

XV. MODIFICATION.

        This Agreement may not be amended or modified other than by a written
agreement executed by the Executive and the Company’s Chief Executive Officer or
Chairman.

XVI.     SAVINGS CLAUSE.

        The provisions of this Agreement are severable and in the event that a
court of competent jurisdiction determines that any provision of this Agreement
is in violation of any law or public policy, in whole or in part, only the
portions of this Agreement that violate such law or public policy shall be
stricken. All portions of this Agreement that do not violate any statute or
public policy shall not be affected thereby and shall continue in full force and
effect. Further, any court order striking any portion of this Agreement shall
modify the stricken terms as narrowly as possible to give as much effect as
possible to the intentions of the parties under this Agreement.

XVII.     COMPLETE AGREEMENT.

        This Agreement constitutes and contains the entire agreement and final
understanding concerning the Executive’s employment with the Company and the
other subject matters addressed herein between the parties. It is intended by
the parties as a complete and exclusive statement of the terms of their
agreement. It supersedes and replaces all prior negotiations and all agreements
proposed or otherwise, whether written or oral, concerning the subject matter
hereof. Any representation, promise or agreement not specifically included in
this Agreement shall not be binding upon or enforceable against either party.
This is a fully integrated agreement.

XVIII.     GOVERNING LAW.

        This Agreement shall be deemed to have been executed and delivered
within the State of California and the rights and obligations of the parties
hereunder shall be construed and enforced in accordance with, and governed by,
the laws of the State of California without regard to principles of conflicts of
laws.

XIX.     CONSTRUCTION.

        In any construction to be made of this Agreement, the same shall not be
construed against any party on the basis that the party was the drafter. The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect.

XX. COMMUNICATIONS.

        All notices, requests, demands and other communications hereunder shall
be in writing and shall be deemed to have been duly given if delivered by hand
or by courier, or if mailed by registered or certified mail, postage prepaid,
addressed to the Executive at 652 10th Street, Hermosa Beach, California 90254
or addressed to the Company at 26220 Enterprise Court, Lake Forest, California
92630, Attention: Executive Vice President and General Counsel, with a copy to
the attention if the Senior Vice President, Human Resources. Either party may
change the address at which notices shall be given by written notice given in
the above manner.

XXI.     EXECUTION.

        This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Xerographic copies of such signed counterparts may
be used in lieu of the originals for any purpose.

XXII.     LEGAL COUNSEL.

        The Executive and the Company recognize that this is a legally binding
contract and acknowledge and agree that they have each had the opportunity to
consult with legal counsel of their choice.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written, to become effective as of the Commencement
Date.

APRIA HEALTHCARE GROUP INC.


THE EXECUTIVE

By:                                                         
Lawrence M. Higby
Chief Executive Officer                                                         
Chris A. Karkenny

--------------------------------------------------------------------------------

EXHIBIT A


GENERAL RELEASE

        THIS GENERAL RELEASE (this “Release”) is made as of the ___ day of
__________, 20___, by and between Chris A. Karkenny, an individual
(“Executive”), and Apria Healthcare Group Inc., a Delaware corporation
(“Apria”). In consideration of the payments and benefits to be provided to
Executive pursuant to that certain Employment Agreement, effective as of
November 13, 2006, to which Executive and Apria are parties (the “Severance
Agreement”), the sufficiency of which is acknowledged hereby, Executive and
Apria agree as follows:

    1.        Neither this Release nor anything in this Release shall be
construed to be or shall be admissible in any proceeding as evidence of an
admission by Apria or Executive of any violation of Apria’s policies or
procedures, or state or federal laws or regulations. This Release may be
introduced, however, in any proceeding to enforce the Release. Such introduction
shall be pursuant to an order protecting its confidentiality.

    2.        Except for (i) those obligations created by or arising out of this
Release or the Severance Agreement, (ii) any rights Executive may have under
stock option or other equity-based compensation agreements with Apria and any
welfare, retirement, 401(k), or similar benefit plans of Apria, and (iii) the
continuing right to indemnification as provided by applicable law or in Apria’s
bylaws and articles of incorporation in connection with acts, suits or
proceedings by reason of the fact that he was an officer or employee of Apria
where the basis of the claims against him consists of acts or omissions taken or
made in such capacity, Executive on behalf of himself, his descendants,
dependents, heirs, executors, administrators, assigns, and successors, and each
of them, hereby covenants not to sue and fully releases and discharges Apria,
and its predecessors, subsidiaries and affiliates, past and present, and each of
them, as well as its and their trustees, directors, officers, agents, attorneys,
insurers, employees, stockholders, representatives, assigns, and successors,
past and present, and each of them, hereinafter together and collectively
(including Apria) referred to as the “Apria Releasees,” with respect to and from
any and all claims, wages, demands, rights, liens, agreements, contracts,
covenants, actions, suits, causes of action, obligations, debts, costs,
expenses, attorneys’ fees, damages, judgments, orders and liabilities of
whatever kind or nature in law, equity or otherwise, whether now known or
unknown, suspected or unsuspected, and whether or not concealed or hidden, which
he now owns or holds or he has at any time heretofore owned or held as against
the Apria Releasees, arising out of or in any way connected with his employment
relationship with any Apria Releasee, or his ceasing to be employed with the
Apria Releasees or any other transactions, occurrences, actions, omissions,
claims, losses, damages or injuries whatsoever, known or unknown, suspected or
unsuspected, resulting from any act or omission by or on the part of any Apria
Releasee committed or omitted prior to the date of this Release, including,
without limiting the generality of the foregoing, any claim under Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, the Family and Medical Leave Act of 1993, the
Fair Employment Practices Act, the Equal Pay Laws, the Workers’ Compensation
Act, the Family and Medical Leave Act, the Civil Rights Act of 1991, Sections
1981 through 1988 of Title 42 of the United States Code, the Employee Retirement
Income Security Act of 1974, the California Fair Employment and Housing Act, the
California Labor Code, the state and federal Worker Adjustment and Retraining
Notification Act, the California Business and Professions Code, or any common
law or statutory claim for fraud, wrongful termination, violation of public
policy or defamation, or any claim for compensation, severance pay, bonus, sick
leave, holiday pay, vacation pay, life insurance, health or medical insurance or
any other fringe benefit, workers’ compensation or disability.

        Except for those obligations created by or arising out of this Release,
and except as provided below, Apria on behalf of itself and the Apria Releasees
(to the extent the matter in question arises on the basis of their relationship
to Apria) hereby acknowledges full and complete satisfaction of and releases and
discharges, and covenants not to sue, Executive from and with respect to any and
all claims, agreements, obligations, losses, damages, injuries, demands and
causes of action, known or unknown, suspected or unsuspected, whether or not
concealed or hidden, arising out of or in any way connected with Executive’s
employment relationship with any Apria Releasee or his ceasing to be employed
with the Apria Releasees, or any other transactions, occurrences, actions,
omissions, claims, losses, damages or injuries whatsoever, known or unknown,
suspected or unsuspected, which Apria now owns or holds or has at any time
heretofore owned or held as against Executive.

    3.        It is the intention of Apria and Executive in executing this
Release that the same shall be effective as a bar to each and every claim,
demand and cause of action hereinabove specified. In furtherance of this
intention, Apria and Executive hereby expressly waive any and all rights and
benefits conferred upon them by the provisions of SECTION 1542 OF THE CALIFORNIA
CIVIL CODE and expressly consent that this Release shall be given full force and
effect according to each and all of its express terms and provisions, including
those related to unknown and unsuspected claims, demands and causes of action,
if any, as well as those relating to any other claims, demands and causes of
action hereinabove specified. SECTION 1542 provides:

                           "A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH
THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME
OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.”

        Apria and Executive, and each of them, acknowledge that either may
hereafter discover claims or facts in addition to or different from those which
either or both of them now knows or believes to exist with respect to the
subject matter of this Release and which, if known or suspected at the time of
executing this Release, may have materially affected this settlement.
Nevertheless, Apria and Executive each hereby waive any right, claim or cause of
action that might arise as a result of such different or additional claims or
facts. Apria and Executive each acknowledge that it or he understands the
significance and consequence of such release and such specific waiver of SECTION
1542.

    4.        The terms and conditions of this Release shall remain confidential
as between the parties and professional advisers to the parties and neither of
them shall disclose them to any other person, except as provided herein or as
required by the rules and regulations of the Securities and Exchange Commission
(“SEC”) or as otherwise may be required by law or court order. Without limiting
the generality of the foregoing, neither Apria nor Executive will respond to or
in any way participate in or contribute to any public discussion concerning, or
in any way relating to, the execution of this Release or the events which led to
its execution. Except as provided above with respect to SEC rules and
regulations or as otherwise may be required by law or court order, if inquiry is
made of Apria concerning any of the claims released by this Release or relating
to Executive’s employment with Apria, Apria shall provide to third parties
Executive’s dates of employment with Apria and its predecessors and his job
titles during such employment, in accordance with the normal practices of
Apria’s human resources department.

    5.        Executive expressly acknowledges and agrees that, by entering into
this Release, he is waiving any and all rights or claims that may have arisen
under the Age Discrimination in Employment Act of 1967, as amended, which have
arisen on or before the date of execution of this Release. Executive further
expressly acknowledges that:

    a.         He is hereby advised in writing by this Release to consult with
an attorney before signing this Release;

    b.         He was given a copy of this Release on _______________, and
informed that he had 21 days within which to consider the Release, although he
is free to accept this Release anytime within that 21-day period and

    c.        He was informed that he has seven days following the date of his
execution of this Release in which to revoke the Release, which revocation may
be effected by means of a written notice sent to the General Counsel of Apria at
Apria’s corporate headquarters.

    d.        Apria and Executive agree that this Release will not become
effective or enforceable until the seven-day revocation period has expired
without his having revoked this Release.

    6.        Apria and Executive each warrant and represent that neither has
heretofore assigned or transferred to any person not a party to this Release any
released matter or any part or portion thereof and each shall defend, indemnify
and hold harmless the other from and against any claim (including the payment of
attorneys’ fees and costs actually incurred whether or not litigation is
commenced) based on or in connection with or arising out of any such assignment
or transfer made, purported or claimed.

    7.        Apria and Executive acknowledge that any employment or contractual
relationship between them (including with any other Apria Releasee) will
terminate on _______________, that they have no further employment or
contractual relationship except as may arise out of this Release and that
Executive waives any right or claim to reinstatement as an employee of any Apria
Releasee and will not seek employment in the future with Apria, unless by mutual
consent.

    8.        This Release shall be incorporated into and made a part of the
Severance Agreement as of the date hereof. This Release together with the
Severance Agreement sets forth the entire agreement and understanding between
the parties as to the subject matter hereof and supersedes all prior and
contemporaneous oral and written discussions, agreements and understandings of
any kind or nature. This Release shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted successors and assigns.
This Release does not, however, affect Executive’s rights under any Apria
retirement, 401(k), or similar benefit plan. This Release also does not modify
the provisions of any of Executive’s stock options, restricted stock purchase
rights or restricted stock units.

    9.        If any provision of this Release or the application thereof is
held invalid, the invalidity shall not affect the other provisions or
applications of this Release which can be given effect without the invalid
provisions or applications and to this end the provisions of this Release are
declared to be severable.

    10.        This Release has been executed and delivered by Executive within
the State of California, and the rights and obligations of the parties hereunder
shall be construed and enforced in accordance with, and governed by, the laws of
the State of California without regard to principles of conflict of laws.

    11.        This Release may be executed in counterparts, and each
counterpart, when executed, shall have the efficacy of a signed original.
Photographic copies of such signed counterparts may be used in lieu of the
originals for any purpose.

    12.        Any dispute or controversy between Executive on the one hand, and
Apria (or any other Apria Releasee), on the other hand, in any way arising out
of, related to, or connected with this Release or the subject matter hereof, or
otherwise in any way arising out of, related to, or connected with Executive’s
employment with any Apria Releasee or the termination of Executive’s employment
with any Apria Releasee, shall be submitted for resolution by arbitration in
accordance with the provisions of the Severance Agreement. APRIA AND EXECUTIVE
ACKNOWLEDGE, UNDERSTAND AND AGREE THAT IN THE EVENT OF A DISPUTE UNDER THIS
RELEASE, EACH PARTY HAS WAIVED ANY RIGHT TO A JURY TRIAL AND A JUDICIAL
RESOLUTION OF THE DISPUTE.

    13.        No waiver of any breach of any term or provision of this Release
shall be construed to be, or shall be, a waiver of any other breach of this
Release. No waiver shall be binding unless in writing and signed by the party
waiving the breach.

    14.        In entering this Release, the parties represent that they have
relied upon the advice of their attorneys, who are attorneys of their own
choice, and that they have read the Release and have had the opportunity to have
the Release explained to them by their attorneys, and that those terms are fully
understood and voluntarily accepted by them.

    15.        All parties agree to cooperate fully and to execute any and all
supplementary documents and to take all additional actions that may be necessary
or appropriate to give full force to the terms and intent of this Release and
which are not inconsistent with its terms.

    16.        Executive hereby declares as follows:

        I, Chris A. Karkenny, hereby acknowledge that I was given 21 days to
consider the foregoing Release and voluntarily chose to sign the Release prior
to the expiration of the 21-day period.

        I have read the foregoing Release and I accept and agree to the
provisions it contains and hereby execute it voluntarily with full understanding
of its consequences.

        I declare under penalty of perjury under the laws of the State of
California that the foregoing is true and correct.

[signature page follows]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this Release
this             day of                    , 2        .

                                                               
Chris A. Karkenny


  APRIA HEALTHCARE GROUP INC.



By:                                                         
[Name]
[Title]